Citation Nr: 1437361	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-03 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for right knee disability, status post arthroscopic surgery.

3.  Entitlement to service connection for left shoulder disability.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to September 1991.  These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2013, the Veteran testified at a Board hearing with the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The most probative evidence of record demonstrates that the Veteran's left knee disability was incurred during active duty.

2.  The most probative evidence of record demonstrates that the Veteran's right disability, status post arthroscopic surgery, was incurred during active duty.

3.  The most probative evidence of record demonstrates that the Veteran's left shoulder disability was incurred during active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for right knee disability, status post arthroscopic surgery, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection for left shoulder disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board grants entitlement to service connection for left and right knee disability and left shoulder disability, which constitute complete grants of the benefits sought on appeal, no discussion of VA's duty to notify or assist is necessary.

Generally, service connection may be established for disability resulting from diseases or injuries, which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The evidence of record included a variety of treatment records demonstrating diagnoses of left knee, right knee, and left shoulder disabilities, including those rendered by a July 2009 VA examiner.  As such, Shedden element (1) has been demonstrated for each of the Veteran's above-captioned claims.

With respect to Shedden element (2), the Veteran's service treatment records document complaints of and treatment for a left knee injury, a right knee injury, and left shoulder symptoms.  Specifically, a September 1989 treatment report showed that the Veteran complained of bilateral shoulder pain.  During the clinical evaluation, the Veteran endorsed of 14-day history of shoulder pain.  The assessment was "rule-out arthritis/bursitis."  Moreover, during the April 2013 Board hearing, the Veteran testified about the rigors of his active duty, including the strain placed on his shoulders due to the equipment he was required to wear on a routine basis.

A March 1990 treatment report demonstrates that the Veteran complained of right knee symptoms following an injury he incurred while playing basketball.  This report shows that the Veteran endorsed a 1-month history of his right knee symptoms.  The assessment was lateral collateral and medial collateral ligament pain.  

According to a January 1991 treatment record, the Veteran injured his left knee while on a road march.  The assessment was first degree left knee strain.  He was directed to wrap his left knee and apply heat for the next three days.  

Based on this evidence, the Board finds that the evidence is sufficient to establish in-service left knee, right knee, and left shoulder injuries.  Consequently, the Board finds that Shedden element (2) has been satisfied.

With respect to element (3) of Shedden, the evidence of record included two etiological opinions:  a July 2009 opinion from a VA examiner and a May 2013 opinion from a private doctor, B. Kelly Felty, M.D. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the opinion of one competent medical expert over that of another provided the reasons therefore are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

At the conclusion of the July 2009 VA examiner, the examiner "opined" as follows:

I am asked to render an opinion[,] however, I cannot render a requested opinion due to the poor quality of the history and physical exam[ination]s found in the service medical records[,] which address [the Veteran's] joint systems.

In essence, VA examiner did not provide an etiological opinion and, thus, the Board finds that the July 2009 VA examination has no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

In a May 2013 letter, Dr. Felty indicated that the Veteran experienced degenerative joint disease in his left shoulder and bilateral knees.  After reviewing the Veteran's service treatment records, the doctor stated that it was "at least as likely [as] not (50 [percent] probability)" that the Veteran's left knee, right knee, and left shoulder degenerative joint disease was incurred in or caused by an in-service injury, event, or illness.  Dr. Felty did not provide a rationale for this opinion and, thus, the probative value of the May 2013 opinion is limited.

Given that the July 2009 VA examiner did not provide an opinion that can be evaluated here, the Board finds that Dr. Felty's May 2013 opinion, despite the lack of an underlying rationale, to be the most probative evidence of record, is the etiological relationship between the Veteran's left knee, right knee, and left shoulder disabilities and his active duty.  Schoolman, 12 Vet. App. at 310-11; Evans, 12 Vet. App. at 31; Winsett, 11 Vet. App. at 424-25.

Additionally, throughout the pendency of this appeal, including during the April 2013 Board hearing, the Veteran asserted that he experienced lay observable symptoms, such as left knee, right knee, and left shoulder pain, during and since his active duty.  The Board finds that these assertions to be competent and credible evidence of a continuity of symptomatology since his in-service injuries.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Based on the above, the Board finds that the evidence of record is at least in equipoise with respect to each of the Veteran's three service connection claims.  Resolving doubt in favor of the Veteran, service connection for left knee disability; right knee disability, status post arthroscopic surgery; and left shoulder disability is warranted.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for left knee disability is granted.

Entitlement to service connection for right knee disability, status post arthroscopic surgery, is granted.

Entitlement to service connection for left shoulder disability is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


